Title: To Thomas Jefferson from John Bolling, 2 June 1807
From: Bolling, John
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            N. Garden June 2d. 1807—
                        
                        Although my feelings are as much hurt at being under the necessity of troubleing my friends as most mens, yet
                            my present situation induces me to resort to you for the loan of a thousand Dollars which shall be thankfully returned with
                            my grateful acknowledgment for the accommodation, as soon as I can finish my crop & get it to market. In the mean time I
                            will execute a deed of trust on my Land for the Amt. & leave with Mr. Randolph in case of accidents.
                        I had given a fourthcoming bond, & intended to have appeal’d which would have given me time to have
                            finished my crop; but an act of the last Assembly deprived me of that right. Be so good as write me by the next Mail, as my
                            days of grace are but few. I am Dr. Sir your Affte. friend & St.
                        
                            J Bolling
                            
                        
                    